PER CURIAM.
• Joni Beckett Hart (“the Mother”) filed a motion for modification of timesharing and parental responsibility. The trial court denied the motion after an evidentiary hearing, reasoning that there had not been a substantial change in circumstances. Seeking to challenge the trial court’s order, the Mother filed a statement of the evidence with the trial court pursuant to Florida Rule of Appellate Procedure 9.200(b)(4). The trial court disapproved the Mother’s statement of the evidence because of its many factual inaccuracies and omissions. The Mother did not seek approval of a second statement of the evidence. Instead, she filed the instant appeal.
A statement of evidence or proceedings prepared by a party in lieu of a transcript must be approved by the court. Fla. R. App. P. 9.200(b)(4). The proceedings below were not transcribed, and we do not have before us an approved statement of the evidence on which to rely. As such, we are without an adequate record to judge the merits of the Mother’s claims. Moreover, the Mother has not developed any argument that might require a reversal on the face of the order without any further record. Accordingly, we are constrained to affirm. See Kirchinger v. Kirehinger, 546 So.2d 86, 86-87 (Fla. 2d DCA1989).
AFFIRMED.
KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.